Citation Nr: 0434428	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  04-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
pain.

2.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
entitlement to service connection for bilateral foot 
pain/shin splints.  The veteran perfected a timely appeal of 
this determination to the Board.

Although the RO has adjudicated the veteran's claims as a 
single issue, because they involve two separate disabilities, 
i.e., bilateral pes planus and bilateral shin splints, the 
Board has identified them as separate issues on the title 
page.

In May 2004, the veteran, accompanied by his representative, 
offered testimony at a hearing held at the local VA office 
before the undersigned Veterans Law Judge (formerly referred 
to as a Member of the Board).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As a preliminary matter, the Board notes that the law 
provides that a veteran who served during a period of war, or 
during peacetime service after December 31, 1946, is presumed 
to be in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, 
the Report of Medical Examination at service entry shows that 
the veteran was found to have mild pes planus that was not 
considered disabling, and that his lower extremities, other 
than his feet, were normal.  As such, he is presumed sound 
with respect to his bilateral shin splints.  By contrast, 
given the notation at service entry, the Board concludes, as 
a matter of law, the veteran's bilateral pes planus existed 
prior to service.  38 U.S.C.A. § 1111; see also Wagner v. 
Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. 
Brown, 7 Vet. App. 238 (1994).  Accordingly, as noted above, 
this appeal involves two separate claims and there is no 
presumption of soundness at service entry with respect to his 
pes planus.

In this regard, the Board observes that in his statements and 
testimony, the veteran concedes that bilateral pes planus was 
noted at service entry, but asserts that service connection 
is warranted because the disability was aggravated during or 
as a result of service.  With regard to his shin splints 
claim, the veteran reports that he did not have this 
condition prior to service; instead, he maintains that the 
condition was of in-service origin and he attributes it to 
in-service marching and the rigors of basic training.  
Moreover, as the veteran points out, the service medical 
records reflect that he received treatment for shin splints.

During the course of this appeal, the veteran was afforded a 
VA foot examination in January 2003 to determine the nature 
and extent of his foot and leg conditions, and to assess 
whether either disability was related to service.  At the 
outset of the report, however, the physician indicated that 
he did not have the opportunity to review the claims folder.  
As such, the examiner's opinions regarding the etiology of 
the veteran's foot and leg conditions are not adequate for 
rating purposes.  See Mariano v. Principi, 17 Vet. App. 305, 
312 (2003).  The Board concludes that this matter must be 
remanded, and that on remand, the veteran must be scheduled 
for a pertinent VA examination.  In the examination report, 
the examiner must offer an assessment regarding whether the 
veteran's pre-existing pes planus was aggravated by service, 
and whether it is at least as likely as not that he has shin 
splints that are related to his period of active duty.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

In addition, the veteran reports receiving treatment for 
these conditions from Dr. David Borcicky of Loop Foot Clinic 
in Mobile, Alabama, and no records of his care by this 
examiner, other than a March 2003 statement, has been 
associated with the claims folder.  The veteran also 
testified that he has been receiving treatment at the Mobile, 
Alabama, VA Medical Center, and records of his care at that 
facility likewise are outstanding.  Because records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file, 
see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992), the RO must associate 
the records from the Mobile, Alabama, VA Medical Center with 
the claims folder.  Further, the law requires VA to obtain 
the outstanding VA records, as well as Dr. Borcicky's private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any foot or 
leg problems, and in particular, for pes 
planus and shin splints.  This should 
specifically include records of his care 
by Dr. David Borcicky, or any other 
examiner at Loop Foot Clinic in Mobile, 
Alabama, and at the Mobile, Alabama, VA 
Medical Center.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any foot or leg disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  

As to the veteran's bilateral foot pain 
claim, the examiner should state whether 
this is attributable to his bilateral pes 
planus or to another foot disability.

The physician is also requested to offer 
opinions as to: 

(a).  Does the veteran have a foot 
disability, and if so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has developed a foot 
disability, other than bilateral pes 
planus, the examiner must state 
whether any such disorder have its 
onset during his period of active 
service or was caused by any incident 
that occurred during such active 
service.

(c)  Did the veteran's bilateral pes 
planus increase in disability during 
such period of active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology of any such condition due to 
or during service, resulting in any 
current disability.

(d).  If his bilateral pes planus 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?

With respect to the veteran's shin 
splints claim, the examiner should 
comment as to whether it is at least as 
likely as not this condition is related 
to his military service.

In offering these opinions, the examiner 
should comment on the notations contained 
in the service medical records, which are 
discussed above.  The examiner should set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  A complete 
rationale should be given for all 
opinions and should be based on 
examination findings, historical records, 
and medical principles.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


